Name: Commission Regulation (EC) NoÃ 116/2006 of 24 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 25.1.2006 EN Official Journal of the European Union L 21/3 COMMISSION REGULATION (EC) No 116/2006 of 24 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 24 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 112,0 204 54,8 212 97,4 624 120,2 999 96,1 0707 00 05 052 136,4 204 101,5 999 119,0 0709 10 00 220 77,3 999 77,3 0709 90 70 052 115,9 204 136,2 999 126,1 0805 10 20 052 51,0 204 56,8 212 50,0 220 50,0 624 58,5 999 53,3 0805 20 10 204 77,7 999 77,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 67,2 204 100,4 400 88,1 464 148,0 624 72,6 662 32,0 999 84,7 0805 50 10 052 44,9 220 60,5 999 52,7 0808 10 80 400 123,8 404 102,3 720 67,7 999 97,9 0808 20 50 388 104,4 400 80,2 720 47,4 999 77,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.